Citation Nr: 0511254	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from February 1952 to 
February 1955.  

Historically, the appellant appealed a rating decision by the 
Hartford, Connecticut, Regional Office (RO), which denied 
service connection for hearing loss.  After an RO hearing was 
held, an October 2001 hearing officer's decision granted 
service connection and assigned a noncompensable evaluation 
for bilateral sensorineural hearing loss, effective March 11, 
1999 (thereby rendering that service connection issue moot).  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from that October 2001 hearing officer's 
decision's assignment of a noncompensable evaluation for 
bilateral sensorineural hearing loss.  

Pursuant to appellant's request, a March 2003 videoconference 
hearing was held before one of the undersigned Veterans Law 
Judges (VLJs).  However, since the tape recording of that 
hearing was inaudible, appellant was subsequently offered, 
and did request, another hearing and such hearing was held in 
January 2004 before one of the other undersigned VLJ (and a 
written transcript of that hearing has been associated with 
the claims folder).  In July 2004, the Board remanded the 
case to the RO for additional evidentiary development.  

With regards to other procedural matters, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) explained that there was 
a legal distinction between a claim for an "original" 
rating and an "increased" rating claim.  In light of the 
aforestated legal distinction in Fenderson, the Board has 
reframed the disability rating appellate issue as that 
delineated on the title page of this decision.  Since in a 
December 2003 written statement, appellant formerly revoked a 
power of appointment of a service organization as his 
representative, it appears that he is now representing 
himself in this appeal.  

The case is now ready for the Board's final appellate 
determination.



FINDINGS OF FACT

1.  Appellant's bilateral hearing acuity was clinically shown 
at no greater than Level II for each ear.  

2.  Puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 
decibels or more nor were the puretone thresholds 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz 
on audiologic examination.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 
4.85, 4.87, and Diagnostic Code 6100 (1999-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA; 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (38 C.F.R. § 3.159 (2004)); and VAOPGCPREC 7-
2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCCA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.

A comprehensive medical history and detailed findings with 
respect to the service-connected defective hearing over the 
years are documented in the medical evidence.  Additionally, 
VA audiologic examinations were conducted in 1999, 2000, 
2002, and 2004, which included speech discrimination and 
puretone audiometry testing.  Such examinations are 
sufficiently detailed and comprehensive for rating 
appellant's bilateral hearing acuity and provide a clear 
picture of all relevant symptoms and findings.  Additionally, 
although recent private clinical records included audiometric 
tests results that revealed speech discrimination scores and 
certain other findings, there is no indication that these 
audiometric scores were obtained by a controlled speech 
discrimination test utilizing Maryland CNC word testing, as 
required under 38 C.F.R. § 4.85(a) for valid examination of 
hearing impairment for VA purposes.  Thus, said private 
audiometric tests results are not fully valid for rating 
purposes since they do not comply with 38 C.F.R. § 4.85(a).  
The Board will rely instead on said VA audiometric 
examinations for rating the defective hearing disability, 
since said VA examinations were appropriately conducted in 
accordance with 38 C.F.R. § 4.85(a).  Parenthetically, it is 
noted that the recent private audiometric findings appear 
essentially consistent with the other recorded findings.

It is apparent to the Board that the appellant was 
knowledgeable regarding the necessity of competent evidence 
that indicates the severity of the service-connected 
defective hearing disability at issue.  See, in particular, 
the Statement of the Case and subsequent Supplemental 
Statements of the Case, which set out the applicable 
evidence, laws, regulations, and rating criteria, and the 
reasons for denial of said claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a service connection claim.  Assuming arguendo 
that a VCAA notice must also be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a disability rating claim, although a pre-
adjudication VCAA notice was not provided in the instant 
case, Pelegrini does not contain a remedy under such facts, 
nor is an efficient or timely remedy evident to the Board 
under the circumstances here.   

Again, it is emphasized that the RO appropriately developed 
said appellate claim.  Furthermore, appellant was provided a 
July 2004 VCAA notice after the enactment of the VCAA.  
Significantly, in a November 2004 written statement, 
appellant divulged that there was no additional pertinent 
evidence for submission.  Consequently, the Board finds that, 
in the circumstances of this case, any additional development 
or notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of said claim 
or his substantive rights, for the aforestated reasons and is 
therefore harmless.  See 38 C.F.R. §  20.1102 (2003).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); and Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
said appellate issue.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
defective hearing disability on appeal in the context of the 
total history of that disability, particularly as it affects 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The appellant contends, in essence, that his bilateral 
hearing loss has worsened and warrants a compensable 
disability rating.  During a recent January 2004 
videoconference hearing, appellant testified that was 
employed and had difficulty with conversational hearing at 
work or in social settings; and that he did not utilize any 
hearing aids.  

It should be pointed out that the VA amended its regulations 
for rating diseases of the ear and other sense organs (which 
includes defective hearing acuity), effective June 10, 1999.  
Historically, an October 2001 hearing officer's decision 
granted service connection and assigned a noncompensable 
evaluation for bilateral sensorineural hearing loss, 
effective March 11, 1999.  Under VA regulations in effect 
prior to June 10, 1999, the severity of a veteran's hearing 
loss was determined by comparison of audiometric test results 
with specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 through 6110.  Evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based upon organic impairment of hearing acuity, as measured 
by results of controlled speech discrimination tests, and 
average hearing threshold level, as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 hertz (cycles per second).  The VA's Schedule for 
Rating Disabilities provided a framework by which such 
audiometric test results may be translated into a numeric 
designation ranging from Level I (for essentially normal 
hearing acuity) to Level XI (for profound deafness), in order 
to rate the degree of disability resulting from the service-
connected defective hearing.  Under 38 C.F.R. § 4.85(c) Table 
VIa was used only when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.

With respect to the period prior to June 10, 1999, private 
clinical records noted a history of high frequency hearing 
loss.  However, there are no audiometric results for that 
period.  Consequently, an initial compensable evaluation for 
the service-connected bilateral defective hearing for the 
period prior to June 10, 1999 would not be warranted.  It is 
noted, as discussed below, that there is no basis for a 
compensable rating when viewing the July 1999 examination 
report.  The change in the rating schedule did not affect the 
rating codes as apply to this claim.

With respect to the period on and subsequent to June 10, 
1999, in addition to the aforestated regulations for rating 
defective hearing acuity in effect prior to June 10, 1999, 
the amended regulations effective June 10, 1999 are for 
application.  

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

On audiometric examination of July 1999, findings indicated 
level II hearing in the right ear and level I hearing in the 
left ear.  No more than a noncompensable rating is warranted 
for this degree of hearing loss.

On August 2000 VA audiometric examination, the recorded pure 
tone thresholds were the following (in decibels):  For the 
right ear, 15 at 1,000 Hertz, 45 at 2,000 Hertz, and 70 each 
at 3,000 and 4000 Hertz; and for the left ear, 5 at 1,000 
Hertz, 40 at 2,000 Hertz, 65 at 3,000 Hertz, and 80 at 4,000 
Hertz.  Average pure tone thresholds were 50 and 48 decibels 
with speech recognition ability (utilizing Maryland CNC word 
testing) of 88 and 94 for the right and left ears, 
respectively.

Since on that August 2000 VA audiologic examination, the 
puretone threshold average in the right ear was 50 decibels 
with speech recognition ability of 88 percent (Level II), and 
puretone threshold average in the other ear was 48 with 
speech recognition ability of 94 percent (Level I), no more 
than a noncompensable rating for the service-connected 
bilateral defective hearing disability would be appropriate 
under either the old or amended version of 38 C.F.R. § 4.85 
(since Level I and Level II bilateral hearing acuity warrants 
only a noncompensable rating under Table VII).  38 C.F.R. 
§§ 4.85, 4.87, Table VII, Code 6100 (effective prior and on 
and subsequent to June 10, 1999).  Audiometric results on an 
earlier July 1999 VA audiometric examination were essentially 
similar and would not change the outcome.  

Based on this degree of impairment shown on said August 2000 
VA audiologic examination, the October 2001 hearing officer's 
decision assigned a noncompensable evaluation for bilateral 
sensorineural hearing loss.  In this regard, the Court 
explained in Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) that "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."

On August 2002 VA audiometric examination, the recorded pure 
tone thresholds were the following (in decibels):  For the 
right ear, 20 at 1,000 Hertz, 50 at 2,000 Hertz, 70 at 3,000 
Hertz, and 65 at 4000 Hertz; and for the left ear, 10 at 
1,000 Hertz, 45 at 2,000 Hertz, 75 at 3,000 Hertz, and 80 at 
4,000 Hertz.  Average pure tone thresholds were 51 and 53 
decibels with speech recognition ability (utilizing Maryland 
CNC word testing) of 84 and 92 for the right and left ears, 
respectively.

On more recent September 2004 VA audiometric examination, 
appellant reported a history of hearing loss with poor 
discrimination.  He did not utilize hearing aids.  The 
recorded pure tone thresholds were the following (in 
decibels):  For the right ear, 20 at 1,000 Hertz, 50 at 2,000 
Hertz, 70 at 3,000 Hertz, and 75 at 4000 Hertz; and for the 
left ear, 10 at 1,000 Hertz, 50 at 2,000 Hertz, 70 at 3,000 
Hertz, and 85 at 4,000 Hertz.  Average pure tone thresholds 
were 54 decibels with speech recognition ability (utilizing 
Maryland CNC word testing) of 84 for each ear.  Diagnosis was 
right ear hearing within normal limits through 1000 Hertz 
sloping to a severe high frequency sensorineural hearing loss 
at 3000 Hertz with good word recognition ability; and left 
ear hearing within normal limits through 1500 Hertz sloping 
to a severe sensorineural hearing loss at 3000 Hertz with 
good word recognition ability.  Appellant declined the option 
of being fitted with a hearing aid.

Since on those August 2002 and September 2004 VA audiologic 
examinations, the puretone threshold averages in the right 
ear were 51-54 decibels with speech recognition ability of 84 
percent (Level II), and puretone threshold averages in the 
other ear were 53-54 with speech recognition ability of 84 
and 92 percent (Level I-II), no more than a noncompensable 
rating for the service-connected bilateral defective hearing 
disability would be appropriate under either the old or 
amended version of 38 C.F.R. § 4.85 (since Level II and Level 
I-II bilateral hearing acuity warrants only a noncompensable 
rating under Table VII).  38 C.F.R. §§ 4.85, 4.87, Table VII, 
Code 6100 (effective prior and on and subsequent to June 10, 
1999).  See Lendenmann.  

It should be added that the amended 38 C.F.R. § 4.86(a) or 
(b) is not applicable in the instant case, since puretone 
thresholds at each of the four specified frequencies 
(1000,2000,3000, and 4000 Hertz) were not 55 decibels or more 
nor were the puretone thresholds 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.

The evidence does not show that the service-connected 
bilateral hearing loss presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards, as is 
required for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  Significantly, on audiologic 
examinations, his speech discrimination ability has not been 
shown to be severely impaired, nor has any evidence suggested 
any marked interference his defective hearing has caused with 
job functions or daily activities of living.  The Board has 
also considered the provisions of 38 C.F.R. § 4.10, which 
relate to functional loss.  It is the Board's opinion that a 
compensable evaluation for the service-connected bilateral 
defective hearing disability would not be warranted, 
particularly in light of the audiometric results that do not 
indicate severely decreased speech discrimination ability.  
Since the preponderance of the evidence is against allowance 
of the appellate issue for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.


ORDER

An initial compensable rating for bilateral sensorineural 
hearing loss is denied.


	________________________		_________________________
    RENÉE M. PELLETIER	      	      J. E. Day	
        Veterans Law Judge, 	          Veterans Law 
Judge, 
   Board of Veterans' Appeals	   Board of Veterans' 
Appeals

			
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


